 

 

 

 

 

A0106(Rev 4110\An ` '

 

 

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search of

A USPS Priority Mail Express parcel EK659540571US (the “SUBJECT Case Number; 18-MJ_]334
PARCEL”). The SUBJECT PARCEL is an approximately 12” x 10” x

8” parcel that weighs approximately 9 lbs. 5 oz. The SUBJECT

PARCEL’s label indicates it is from “Michael Burgos Rivera, MC 02

Box 7 587, Hormigueros, P.R. 00660.” The SUBJECT PARCEL bears a

handwritten label addressed to “Jose Luis Burgos Rivera, 2166 S 15"1,

Milwaukee 53215.” The SUBJECT PARCEL was postmarked on

October 24, 2018 in Hormigueros, Puerto Rico 00660. The postage paid

was $93.15.

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

I, Tyler Fink, a federal law enforcement officer, request a search warrant and state under penalty
of perjury that I have reason to believe that on the following person or property:

A USPS Priority Mail Express parcel EK659540571US (the “SUBJECT PARCEL”). The SUBJECT PARCEL is an
approximately 12” x 10” x 8” parcel that weighs approximately 9 lbs. 5 oz. The SUBJECT PARCEL’s label indicates
it is from “Michael Burgos Rivera, MC 02 Box 7587, Hormigueros, P.R. 00660.” The SUBJECT PARCEL bears a
handwritten label addressed to “Jose Luis Burgos Rivera, 2166 S 15°'1, Milwaukee 53215.” The SUBJECT PARCEL
was postmarked on October 24, 2018 in Hormigueros, Puerto Rico 00660. The postage paid was $93.15.

located in the Eastern District of Wisconsin there is now concealed: Please see attached afl'ldavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41 (c) is (check one or more):
./ evidence of a crime;
./ contraband, fruits of a crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).

The application is based on these facts:
/ Continued on the attached sheet, which is incorporated by reference.
El Delayed notice of 180 days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Sworn to bef re me, and signed in my presence.
Date

   
   

 

City and state: Milwaukee Wisconsin __-IE HONORABLE WILLIAM
United States Ma istrate Jud e
Name & Title of Judicial Officer

 

 

Case 2:18-mj-01334-WED Filed 11/02/18 Page 10f6 Docu entl

 

Afl`ldavit of U.S. Postal In_spector Tyler FinL<

I, Tyler Fink, being duly sworn on oath, state as follows;

1. I am a United States Postal lnspector employed by the United States Postal
lnspection Service (USPIS). I have been so employed since February 2017. I am currently
assigned to a multi-functional team in Milwaukee, WI. This team investigates mail theft, fraud,
the theft of Postal property, prohibited mailings, controlled substances, and other matters related
to the Postal Service. I hold a Bachelor’s degree in Mechanical Engineering from the University
of Missouri-St. Louis. ln June 2014, I graduated from the St. Louis County and Municipal Police
Academy as a Police Officer working for the Creve Coeur Police Department. Through the course
of my approximately two and a half years as a Police Officer at the Creve Coeur Police
Department, I used my training and experience to locate, identify, and seize multiple types of
narcotics, drugs, and drug contraband Through the course of my approximate one year career
with the USPIS, I have used my training and experience to locate and identify multiple parcels
containing narcotics and drugs; as well as proceeds from the sale of narcotics and drugs. I am
currently placed on the High lntensity Drug Trafficking Area (HIDTA) Interdiction lnitiative Task
Force. I have been the affiant on over 50 warrants in federal court. Based on my training received
at the USPIS Career Development Unit, personal experience, on the job training, and working With
other Postal lnspectors and Wisconsin HIDTA drug task force officers, I know narcotics, drugs,
paraphernalia, controlled substances, and moneys associated with the sale of narcotics, drugs, and
controlled substances are sent through the United States Postal Service (USPS) system, and I am
familiar with many of the methods used by individuals who attempt to use the USPS to illegally

distribute controlled substances

1
Case 2:18-mj-01334-WED Filed 11/02/18 Page 2 of 6 Document 1

 

 

 

 

2. The USPIS is the primary investigative arm of the United States Postal Service and
is charged under Title 18, United States Code, 3061 with the enforcement of laws governing the
use and movement of the United States Mail, including the misuse and fraudulent schemes
involving the mail, crimes relating to mail fraud, narcotics trafficking and identity theft involving
the United States Mail.

PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of a search warrant for the SUBJECT PARCEL
(detailed below) for items which constitute the fruits, instrumentalities, and evidence of violations
of Title 21, United States Code, Sections 841(a)(l) (Distribution and Possession with lntent to
Distribute a Controlled Substance) and 843(b) (Unlawful Use of a Communication Facility
(including the mails) to Facilitate the Distribution of a Controlled Substance); and to seize: any
controlled substance, and any paraphernalia associated with the manufacture and distribution of
controlled substances, including packaging materials and containers to hold controlled substances;
proceeds of drug trafficking activities, such as United States currency, money orders, bank checks,
precious metals, financial instruments; and drugs or money ledgers, drug distribution or customer
lists, drug supplier lists, correspondence, notations, logs, receipts, journals, books, records, and
other documents noting the price, quantity, and/or times when controlled substances were
obtained, transferred, sold, distributed, and/or concealed.

PARCEL TO BE SEARCHED

4. This affidavit is made in support of an application for a search warrant for USPS
Priority Mail Express parcel EK659540571US (the “SUBJECT PARCEL”). The SUBJECT
PARCEL is an approximately 12” x 10” x 8” parcel that weighs approximately 9 lbs. 5 oz. The

SUBJECT PARCEL’s label indicates it is from “Michael Burgos Rivera, MC 02 Box 7587,

2
Case 2:18-mj-01334-WED Filed 11/02/18 Page 3 of 6 Document 1

 

 

Hormigueros, P.R. 00660.” The SUBJECT PARCEL bears a handwritten label addressed to
“Jose Luis Burgos Rivera, 2166 S 15th, Milwaukee 53215.” The SUBJECT PARCEL was
postmarked on October 24, 2018 in Hormigueros, Puerto Rico 00660. The postage paid was
$93.15.
INVESTIGATION OF THE SUBJECT PARCEL

5. I review Postal Service records and labels delivered to, and sent from, the
Milwaukee area to and from source narcotic areas. l do this because l know, based on my training
and experience, drug traffickers will sometimes use Priority Mail Express service, which is the
USPS one-day delivery product. Based on my training and experience with the USPIS, l know
drug traffickers use First Class Mail, Priority Mail, and Priority Mail Express delivery service
because of its reliability and the ability to track the article’ s progress to the intended delivery point.
In my training and experience, traffickers will often use fictitious names and/or addresses as well
as incomplete names and addresses in an attempt to hide their trafficking efforts from law
enforcement

6. On Thursday, October 25, 2018, l was conducting routine parcel screening at the
Milwaukee Processing and Distribution Center (P&DC), located at 345 W. Saint Paul Avenue,
Milwaukee, WI 53203, When I deemed the SUBJECT PARCEL to be suspicious

7. The consolidated lead evaluation and reporting (CLEAR) database is a public
records product which is designed for law enforcement officers in locating subjects and Witnesses,
verifying identities of individuals, and gathering background information for use in investigations
A search of the CLEAR database revealed no person by the name of Jose Luis Burgos Rivera

currently lives, or has lived, at 2166 S 15th Street, Milwaukee, WI 53215.

3
Case 2:18-mj-01334-WED Filed 11/02/18 Page 4 of 6 Document 1

 

 

 

8. The Urbanization Code is missing for the origin address It is unknown if the
address and sender’s name is real or fictitious

9. Based on my training and experience, I am aware Puerto Rico is a trans-shipment
point for controlled substances As such, controlled substances are frequently transported from
Puerto Rico via the USPS, and the proceeds from the sale of the controlled substances are
frequently returned to Puerto Rico via the USPS and/or other means These proceeds are generally
in large amounts of money, oftentimes over $lOOO.

10. On October 30, 2018, I met with Milwaukee Police Detective Christopher
Ederesinghe and his canine “DAN” at the North Central High lntensity Drug Trafficking Area
parking garage, located at 801 W Michigan Street, Milwaukee, Wl 53233. Together, Detective
Ederesinghe and DAN are a certified Police Narcotic Detection Team accredited through the North
American Police Work Dog Association, certified by the North American Work Do g Association
Master K-9 Trainer John Brannon in the detection of heroin, cocaine, marijuana,
methamphetamine, and other controlled substances made with the like components Detective
Ederesinghe and DAN were certified on January 18, 2018 by US Customs and Border Protection
certified technical trainer. Detective Ederesinghe received an additional 80 hours of single purpose
narcotic detector dog handling training May 24, 2015 through May 28, 2015. Detective
Ederesinghe is a current member of the North American Work Dog Association as required by the
State of Wisconsin Controlled Substances Board, and the California Narcotics Canine Association,
Detective Ederesinghe states during training, DAN has alerted to the presence of the controlled
substance he is trained to detect over 400 times

ll. On October 30, 2018, I placed the SUBJECT PARCEL on the ground of the

parking garage between a concrete wall and a vehicle parked in the garage. DAN located and

4
Case 2:18-mj-01334-WED Filed 11/02/18 Page 5 of 6 Document 1

 

 

 

 

alerted to the SUBJECT PARCEL. Detective Ederesinghe informed me DAN’s alert indicates
the presence of controlled substances or other items, such as proceeds of controlled substances,
which have been recently contaminated with, or associated with the odor of one or more controlled
substances

12. Based upon the information as outlined in this affidavit, I believe there is probable
cause to indicate the contents of the SUBJECT PARCEL is drug related, and thus constitutes the
fruits, instrumentalities, and evidence of violation of Title 21, United States Code, Sections
841(a)(l) (Distribution and Possession with lntent to Distribute a Controlled Substance) and
843(b) (Unlawfill Use of a Communication Facility, including the mails, to Facilitate the
Distribution of a Controlled Substance).

13. Because this affidavit is submitted for the limited purpose of securing authorization
for a search warrant, I have not included each and every fact known to me concerning this
investigation I have set forth only the facts that I believe are essential to establish the necessary
foundation for the requested search warrant.

14. The SUBJECT PARCEL is currently being held at the USPIS Milwaukee

Domicile, located at 345 W Saint Paul Avenue, Milwaukee, WI 53 201.

5
Case 2:18-mj-01334-WED Filed 11/02/18 Page 6 of 6 Document 1

 

